EXHIBIT 10.2

 

FIFTH AMENDMENT

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

This Fifth Amendment to the Amended and Restated Loan and Security Agreement
(the “Amendment”) is entered into as of September 15, 2004, by and between
COMERICA BANK (“Bank”) and CAPTIVA SOFTWARE CORPORATION (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of June 27, 2001 (as amended from time to time,
including without limitation that certain Amendment to Amended and Restated Loan
and Security Agreement dated as of October 16, 2001 and that certain Amendment
to Amended and Restated Loan and Security Agreement dated as of June 26, 2002,
that certain Amendment and Assumption of Loan and Security Agreement dated as of
August 15, 2002, and that certain Fourth Amendment to Amended and Restated Loan
and Security Agreement dated as of August 18, 2003, together with any related
agreements, the “Agreement”). Hereinafter, all indebtedness owing by Borrower to
Bank shall be referred to as the “Indebtedness.” The parties desire to amend the
Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

I. Incorporation by Reference.  The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

 

II. Amendment to the Agreement.  Subject to the satisfaction of the conditions
precedent as set forth in Article IV hereof, the Agreement is hereby amended as
set forth below.

 

  A. The definition of “Revolving Maturity Date” in Section 1.1 of the Agreement
is hereby amended and restated to read as follows:

 

“Revolving Maturity Date” means August 13, 2005.

 

  B. Section 2.5(c) of the Agreement is hereby amended and restated to read as
follows:

 

“(c)    Additional Fees.  If Borrower’s average deposit account balance with
Bank falls below $4,000,000 in any calendar quarter, the Borrower will be
charged an additional fee of $2,500. The maximum amount of additional fees in
any one year will not exceed $10,000.”

 

  C. The second, third, and fourth paragraph of Section 6.3 of the Agreement are
hereby amended and restated in their entirety to read as follows:

 

“If there are no outstanding Obligations under the Agreement, then Borrower
shall within thirty (30) days after the last day of each fiscal quarter, deliver
to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit B hereto, together with aged listings of
accounts receivable and accounts payable. If there are outstanding Obligations
under the Agreement, then Borrower shall within thirty (30) days after the last
day of each month, deliver to Bank a

 

--------------------------------------------------------------------------------

AMENDMENT

PAGE 1 OF 5



--------------------------------------------------------------------------------

Borrowing Base Certificate signed by a Responsible Officer in substantially the
form of Exhibit B hereto, together with aged listings of accounts receivable and
accounts payable.

 

Notwithstanding the above, if at the time of an Advance request, Borrower has
not provided to Bank a Borrowing Base Certificate within the previous thirty
(30) day period, Borrower shall deliver to Bank a Borrowing Base Certificate
signed by a Responsible Officer in substantially the form of Exhibit B hereto,
together with aged listings of accounts receivable and accounts payable.

 

If there are no outstanding Obligations under the Agreement, then Borrower shall
deliver to Bank with the quarterly financial statements a Compliance Certificate
signed by a Responsible Officer in substantially the form of Exhibit C hereto,
If there are outstanding Obligations under the Agreement, then Borrower shall
deliver to Bank on a monthly basis a Compliance Certificate signed by a
Responsible Officer in substantially the form of Exhibit C hereto.

 

Notwithstanding the above, if at the time of an Advance request, Borrower has
not provided to Bank a Compliance Certificate within the previous thirty (30)
day period, Borrower shall deliver to Bank a Compliance Certificate signed by a
Responsible Officer in substantially the form of Exhibit C hereto.

 

Bank shall have the right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than annually unless an Event of Default
has occurred and is continuing.”

 

  D. The primary address for Bank set forth in Section 10 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“If to Bank:

 

Comerica Bank

   

2321 Rosecrans Ave., Suite 5000

   

El Segundo, CA 90245

   

Attn:  Manager

   

FAX:  (310) 297-2290”

 

  E. A new Section 13 is hereby added to the Agreement to read as follows:

 

  “13.     Reference Provision.

 

The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in the Loan Documents (defined
below), but the availability of that process is in doubt because of the opinion
of the California Court of Appeal in Grafton Partners LP v. Superior Court, 9
Cal.Rptr.3d 511. This Reference Provision will be applicable until the
California Supreme Court completes its review of that case, and will continue to
be applicable if either that court or a California Court of Appeal publishes a
decision holding that a pre-dispute Jury Trial Waiver provision similar to that
contained in the Loan Documents is invalid or unenforceable. Delay in requesting
appointment of a referee pending review of any such decision, or participation
in litigation pending review, will not be deemed a waiver of this Reference
Provision.

 

Other than (i) nonjudicial foreclosure of security interests in real or personal
property, (ii) the appointment of a receiver or (iii) the exercise of other
provisional remedies (any of which may be initiated pursuant to applicable law),
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other document, instrument or
agreement between the Bank and the undersigned (collectively in this Section,
the “Loan Documents”), will be resolved by a reference proceeding in California
in accordance with the provisions of Section 638 et seq. of the California Code
of Civil Procedure (“CCP”), or their successor sections, which shall

 

--------------------------------------------------------------------------------

AMENDMENT

PAGE 2 OF 5



--------------------------------------------------------------------------------

constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding. Except as otherwise
provided in the Loan Documents, venue for the reference proceeding will be in
the Superior Court or Federal District Court in the County or District where
venue is otherwise appropriate under applicable law (the “Court”).

 

The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative). A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Each party shall have one peremptory challenge pursuant to CCP
§170.6. Pending appointment of the referee, the Court has power to issue
temporary or provisional remedies.

 

The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (c) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision. Any decision rendered by the referee will be final,
binding and conclusive, and judgment shall be entered pursuant to CCP §644.

 

The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered, no party shall be entitled to “priority”
in conducting discovery, depositions may be taken by either party upon seven (7)
days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.

 

Except as expressly set forth in this Agreement, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision at the close of the reference proceeding which disposes of all claims
of the parties that are the subject of the reference. The referee’s decision
shall be entered by the Court as a judgment or an order in the same manner as if
the action had been tried by the Court. The parties reserve the right to appeal
from the final judgment or order or from any appealable decision or order
entered by the referee. The parties reserve the right to findings of fact,
conclusions of laws, a written statement of decision, and the right to move for
a new trial or a different judgment, which new trial, if granted, is also to be
a reference proceeding under this provision.

 

--------------------------------------------------------------------------------

AMENDMENT

PAGE 3 OF 5



--------------------------------------------------------------------------------

If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND THAT THEY ARE IN
EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS REFERENCE
PROVISION. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE
BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE LOAN
DOCUMENTS.”

 

III. Legal Effect.

 

  A. The Agreement is hereby amended wherever necessary to reflect the changes
described above.

 

  B. Borrower agrees that it has no defenses against the obligations to pay any
amounts under the Indebtedness.

 

  C. Borrower understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon Borrower’s representations, warranties, and
agreements, as set forth in the Agreement. Except as expressly modified pursuant
to this Amendment, the terms of the Agreement remain unchanged, and in full
force and effect. Bank’s agreement to modifications to the existing Indebtedness
pursuant to this Amendment in no way shall obligate Bank to make any future
modifications to the Indebtedness. Nothing in this Amendment shall constitute a
satisfaction of the Indebtedness. It is the intention of Bank and Borrower to
retain as liable parties, all makers and endorsers of Agreement, unless the
party is expressly released by Bank in writing. No maker, endorser, or guarantor
will be released by virtue of this Amendment. The terms of this paragraph apply
not only to this Amendment, but also to all subsequent loan modification
requests.

 

  D. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

  E. This is an integrated Amendment and supersedes all prior negotiations and
agreements regarding the subject matter hereof. All modifications hereto must be
in writing and signed by the parties.

 

IV. Conditions Precedent.     Except as specifically set forth in this
Amendment, all of the terms and conditions of the Agreement remain in full force
and effect. The effectiveness of this Agreement is conditioned upon receipt by
Bank of this Amendment, and any other documents which Bank may require to carry
out the terms hereof, including but not limited to the following:

 

  A. This Amendment, duly executed by Borrower;

 

  B. Corporation Resolutions and Incumbency Certification;

 

  C. A documentation fee from the Borrower in the amount of $250; and

 

  D. Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

--------------------------------------------------------------------------------

AMENDMENT

PAGE 4 OF 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

CAPTIVA SOFTWARE CORPORATION

By:

 

/s/  Rick Russo

--------------------------------------------------------------------------------

Title:

 

CFO

--------------------------------------------------------------------------------

CAPTIVA SOFTWARE CORPORATION

By:

 

/s/  Reynolds C. Bish

--------------------------------------------------------------------------------

Title:

 

CEO

--------------------------------------------------------------------------------

COMERICA BANK

By:

 

/s/  Steven J. Stuckey

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

AMENDMENT

PAGE 5 OF 5